


110 HR 2053 IH: Medicare Anesthesiology Teaching

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2053
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Becerra (for
			 himself, Mr. Ramstad,
			 Ms. Hooley, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  restore financial stability to Medicare anesthesiology teaching programs for
		  resident physicians.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Anesthesiology Teaching
			 Funding Restoration Act of 2007.
		2.Special payment
			 rule for teaching anesthesiologistsSection 1848(a) of the Social Security Act
			 (42 U.S.C. 1395w–4(a)) is amended—
			(1)in
			 paragraph (4)(A), by inserting except as provided in paragraph
			 (5), after anesthesia cases,; and
			(2)by
			 adding at the end the following new paragraph:
				
					(5)Special rule for
				teaching anesthesiologistsWith respect to physicians’ services
				furnished on or after January 1, 2008, in the case of teaching
				anesthesiologists involved in the training of physician residents in a single
				anesthesia case or two concurrent anesthesia cases, the fee schedule amount to
				be applied shall be 100 percent of the fee schedule amount otherwise applicable
				under this section if the anesthesia services were personally performed by the
				teaching anesthesiologist alone and paragraph (4) shall not apply if—
						(A)the teaching
				anesthesiologist is present during all critical or key portions of the
				anesthesia service or procedure involved; and
						(B)the teaching
				anesthesiologist (or another anesthesiologist with whom the teaching
				anesthesiologist has entered into an arrangement) is immediately available to
				furnish anesthesia services during the entire
				procedure.
						.
			
